DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claims 23-25 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: claims 23-25 lack the same or corresponding special technical feature of a bar with an end that has a cross-sectional area less than that of the other end of the bar.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 23-25 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. David Nelson on 19 May 2022.

The application has been amended as follows: 

In line 1 of claims 10 and 11 the numeral “9” has been deleted and replaced with the numeral “1”.

Claims 12-17, 19-21 and 23-25 have been canceled.

Drawings
	Drawings filed 17 September 2020 are approved.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: W02017/023094 is representative of the closest prior art. WO2017/023094 discloses in Figs. 3 and 5 a vacuum adiabatic body comprising a first plate 10 configured to define at least a portion of a wall for a first space, a second plate 20 configured to define at least a portion of a wall for a second space, a third space 50 provided between the first and second plates and configured to be a vacuum space, at least one radiation resistance sheet 32 configured to reduce heat transfer between the first plate member and the second plate member, and a support. The support includes a support plate 35 supported on an inner surface of one of the first plate member and a bar or spacer 31, 131, 331 extending from the support plate and having a first end and a second end, the second end of the bar contacting an inner surface of the second plate, wherein the second end of the bar or spacer has a cross-sectional area less than that of the first end of the bar 1138; see Fig. 28. However, WO2017/023094 does not teach or suggest a spacer which includes a column part having a through hole in which the bar is inserted, a pair of legs that are extended from the column part, and a hook protrusion bent from each of the pair of legs and on which the at least one radiation resistance sheet is placed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER S THOMAS whose telephone number is (571)272-1502. The examiner can normally be reached Mon-Thur 5:30 am-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER S THOMAS/
Primary Examiner
Art Unit 1783